Citation Nr: 0414502	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to initial disability rating greater than 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The veteran submitted an informal claim for service 
connection for PTSD in December 1999.  A December 2000 rating 
decision granted service connection for PTSD as 30 percent 
disabling.  Following the submission of the veteran's April 
2001 notice of disagreement, the RO revisited the matter and 
by means of a July 2001 rating decision and increased the 
evaluation for PTSD to 50 percent disabling.

This case returns to the Board following a July 2003 remand 
for additional development.  The Board finds compliance with 
the July 2003 remand instructions.


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The evidence of record shows that the veteran is 
demonstrably unable to secure and maintain suitable and 
substantially gainful employment due to his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.126, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of December 2000 and July 2001 RO decisions, 
a July 2001 statement of the case and October 2001 and 
January 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, in 
December 2002, the RO sent the veteran a letter, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the July 2001 
statement of the case and January 2004 supplemental statement 
of the case include the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
relevant service medical records, as well as VA treatment 
records and secured two examinations.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is evaluated under Diagnostic Code (Code) 9411.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2003).

In this case, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports a 100 percent disability 
rating under Diagnostic Code 9411.  Specifically, the Board 
finds that the veteran is demonstrably unable to obtain or 
retain suitable and gainful employment.  See 38 C.F.R. § 4.16 
(total disability rating due to individual unemployability). 

The veteran submitted his claim for service connection for 
PTSD in December 1999.  The veteran began receiving treatment 
at the Vet Center in November 1999. Nurse Practitioner 
Bardell performed his intake examination.  In a January 2000 
PTSD Questionnaire the veteran recounted that he keeps 
replaying the events of Vietnam over and over in his mind, 
despite his best attempts at distracting activities.  
Additionally, the veteran asserted that he sometimes feels 
anxious and experiences feats regarding his time in the 
service, has difficulty experiencing and expressing his 
feelings, has trouble holding down a job for any length of 
time, feels guilt regarding events during his military 
service, avoids activities that arouse painful memories and 
is very sensitive to issues of fair play and justice.  
Moreover, the veteran reported that he very often becomes 
depressed, has difficulty sleeping, is cynical and 
distrustful of government and authority figures, knows 
something is bothering him, but he just can't put a name to 
it and finds it hard to talk about his experiences in the 
military.  The veteran's symptoms also included sleep 
disturbances which included difficulty maintaining sleep and 
only getting two to three hours of sleep a night, crying 
spells, spacing out, decreased concentration and attention, 
and difficulty following through with instructions.  The 
veteran was diagnosed with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 55. 

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  DSM-IV; see Carpenter, supra.  A GAF of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home and is failing at school).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  The Board 
notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The veteran's social worker, Carl L. Whaley, MSW, submitted a 
May 2000 statement on his behalf.  He identified the 
veteran's stressors as prolonged exposure to combat, 
witnessing the wounding and deaths of fellow officers, and 
being wounded.  Intrusive re-experiencing symptoms included 
spontaneous waking auditory/visual/olifactory memories of 
specific combat engagements both with and without specific 
"here and now" triggering events.  Additionally, emotional 
avoidance/numbing symptoms included feelings of depression 
and dissociative defenses as well as interpersonal and 
vocational isolation.  The veteran's social worker recounted 
that the veteran devotes most of his time to writing science 
fiction, which allows him to avoid contact with many people.  
However, his writing is interrupted with constant thoughts of 
Vietnam and his ability to think and concentrate on his 
writing is significantly diminished.  Finally, hyperarousal 
and hypervigilance symptoms included pronounced startle 
responses, continuous watchfulness and chronic autonomic 
hyperactivity.  The social worker assessed that "in my 
opinion, [the veteran's] ability to establish and maintain 
effective and favorable relationships with people is 
sufficiently impaired so that it would be difficult for him 
to be employed in a setting which required close association 
with others, adherence to rules, and productivity standards 
which require prolonged concentration."

The veteran submitted to a VA examination in September 2000.  
The examiner recorded that the veteran had never been 
psychiatrically hospitalized and until June 1999 the veteran 
had kept himself extremely busy, often working two jobs.  
Since June 1999, the veteran has been working four hours a 
day as a writer.  The veteran began by writing science 
fiction and then attempted to write humorous "vignettes" 
about his life.  However, after relating one humorous episode 
relating to his Vietnam experience he began to think about 
the less happy incidents that had occurred there.  The 
veteran suffers from terminal insomnia; however, he does not 
suffer from nightmares.  Notwithstanding, the veteran does 
awaken thinking of Vietnam and suffers daytime intrusive 
recollections "all the time."  The veteran described an 
exaggerated startle response, continued watchfulness, and 
chronic hyperactivity; he also misperceives visual stimuli 
when he is nervous.  The examiner's diagnostic impressions 
were PTSD, chronic and moderate and he assigned a GAF score 
of 55.  The examiner commented that the veteran 
"occasionally suffers visual illusions during episodes of 
hyperalertness associated with post traumatic stress 
disorder.  Post traumatic stress disorder symptoms appear to 
cause moderate vocational and social impairment."  
Subsequent to this examination, the veteran was granted 
service connection for PTSD, rated as 30 percent disabling.

The veteran submitted an April 2001 notice of disagreement 
with the rating action.  The RO revisited the matter and 
increased the initial disability rating to 50 percent 
disabling by means of a July 2001 rating action.  In support 
of the veteran's April 2001 notice of disagreement, MSW 
DeMaio submitted a treatment update in August 2001.  The VA 
social worker related that the veteran continues to 
experience disturbing and repeated intrusive memories of 
Vietnam.  Specifically, the veteran has difficulty with mood, 
poor concentration and a high anxiety level.  The veteran 
spends much of his time obsessing over his time in Vietnam, 
which interferes with his ability to function at home and 
take care of his everyday needs.  His sleep continues to be 
disturbed and he spends most of his time alone, except for 
contact with his family.  The social worker asserted that 
"it is my clinical judgment that he is severely impaired 
both vocationally and socially and meets criteria for a 
higher PTSD rating.  He has not been gainfully employed since 
June 1997 and it is unlikely that he would be employable 
given the severity of symptoms."

Consequently, the veteran submitted for a second VA 
examination in April 2003.  The mental status examination 
found speech mildly pressured, depressed mood, circumstantial 
and excessive detail in flow of thought, easily distracted 
concentration, no thoughts or plans to harm or kill self or 
others and no auditory, visual or tactile hallucinations and 
no delusions were expressed or elicited.  The examiner also 
found that the veteran's trouble falling or staying asleep 
and difficulties concentrating were extremely severe.  The 
examiner's assessment was PTSD (possibly complicated by 
cyclothymic disorder) and that he would have difficulty 
succeeding as a writer.  The examiner asserted that he agreed  
"with previous GAF level of 55 (and SC% rating of 50) since 
his moderate symptoms of PTSD make it difficult for him to 
succeed as a writer but would not preclude him from the 
performance of ADLs or in a job that had a more structured 
and work assignment."

MSW DeMaio submitted a September 2003 update on the veteran's 
condition.  He related that the veteran suffers from 
increased anxiety, mood swings, anger, and extreme problems 
with concentration.  He continues to experience intrusive 
memories from his military service and sleep disturbances.  
The social worker stated that the veteran has been 
unsuccessful in his writing career because of his 
concentration problems and the intrusive thoughts regarding 
Vietnam.  "At times he obsesses over various memories and 
can lose track of most of his day."  The social worker 
concluded that it would be extremely unlikely that he could 
find competitive employment and that his GAF scores range 
between 49 and 55 at best.

The Board recognizes that some evidence does not demonstrate 
PTSD of such severity as to warrant a 100 percent rating.  
Specifically, the September 2000 VA examiner characterizes 
the PTSD as moderate.  Additionally, the veteran's GAF scores 
are consistently over 50. The April 2003 VA examiner also 
characterizes the PTSD as moderate and assigned a GAF score 
from PTSD of 55.  However, review of the entire record, 
particularly the evidence provided by regular care providers, 
finds that the probative value and weight of the totality of 
the evidence is in such balance as to require resolution of 
doubt in the veteran's favor.  38 U.S.C.A.            § 
5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports an initial schedular 100 percent disability rating 
for PTSD.


ORDER


Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 100 percent 
disability rating for PTSD is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



